Citation Nr: 1009317	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  01-09 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
right foot disability, on schedular basis.   
 
2.  Entitlement to an increase in a 20 percent rating for a 
left foot disability, on a schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968 
and from November 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision that, in 
pertinent part, denied an increase in a 30 percent rating for 
a bilateral foot disability (bilateral marked metatarsalgia 
with callosities and a congenital heel deformity, left foot).  

A March 2004 Board decision, in pertinent part, denied an 
increase in a 30 percent rating for bilateral foot 
disability, on a schedular basis.  The Board, in pertinent 
part, also remanded an issue of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) for a bilateral foot disability, for further 
development (specifically for a determination of whether an 
extraschedular rating was warranted).  

In January 2006, the Board, in pertinent part, remanded the 
issue of entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) for a bilateral foot 
disability, for further development.  

The Veteran appealed the March 2004 Board decision (noted 
above), in pertinent part, as to the issue of entitlement to 
an increase in a 30 percent rating for a bilateral foot 
disability, to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2006 Memorandum 
Decision, the Court vacated and remanded the Board's March 
2004 decision.  

In October 2006, the Board remanded the issue of entitlement 
to an increase in a 30 percent rating for a bilateral foot 
disability for further development.  

Pursuant to the Board's March 2004 remand (noted above) 
instructions, the Appeals Management Center referred the case 
to the Director of the Compensation and Pension Service for 
consideration, in pertinent part, of the issue of entitlement 
to an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) for a bilateral foot disability.  In an April 
2009 decision the Director of the Compensation and Pension 
Service, in pertinent part, denied entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) for a bilateral foot disability.  

A June 2009 Board decision, in pertinent part, denied 
entitlement to an extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a bilateral foot 
disability.  The Board, in pertinent part, remanded the issue 
of entitlement to an increase in a 30 percent rating for a 
bilateral foot disability, on a schedular basis.  

An October 2009 RO decision assigned a separate 20 percent 
rating for the Veteran's service-connected right foot 
disability (recharacterized as marked metatarsalgia with 
callosities of the right foot) and a 20 percent rating for 
his service-connected left foot disability (recharacterized 
as marked metatarsalgia with callosities and a congenital 
heel deformity of the left foot), both effective October 23, 
2000.  Since those grants do not represent a total grant of 
benefits sought on appeal, the claims for increase remain 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's right foot disability is manifested by no 
more than a severe foot injury, and no more than bilateral 
claw foot (pes cavus) with marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity; bilateral 
metatarsalgia; severe hallux valgus; hammer toes of second, 
third, and four toes of the right foot; and no evidence of 
malunion or nonunion affecting the tarsal or metatarsal bones 
of each foot.  There is also no evidence of loss of use of 
the right foot.  

2.  The Veteran's left foot disability is manifested by no 
more than a severe foot injury, and no more than bilateral 
claw foot (pes cavus) with marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity; bilateral 
metatarsalgia; severe hallux valgus; hammer toes of second, 
third, and four toes of the left foot; and no evidence of 
malunion or nonunion affecting the tarsal or metatarsal bones 
of each foot.  There is also no evidence of loss of use of 
the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right foot disability, on a schedular basis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5278, 5279, 5280, 5282, 
5283, 5284 (2009).  

2.  The criteria for a rating in excess of 20 percent for a 
left foot disability, on a schedular basis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5278, 5279, 5280, 5282, 
5283, 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in December 2000, May 2001, May 2003, October 
2006, and July 2009 letters, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims for increased ratings, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The October 2006 and July 2009 letters (noted above) 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in October 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and records 
from the Social Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; VA examination reports and SSA records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, from the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Diagnostic Code 5278 provides for a maximum 50 percent 
disability rating when there is bilateral marked contraction 
of plantar fascia with a dropped forefoot, all toes hammer 
toes, very painful callosities, marked varus deformity.  A 30 
percent rating is assignable when the preceding symptoms are 
unilateral.  A 30 percent rating may also be assigned when 
there is a tendency toward bilateral dorsiflexion of all 
toes, limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent rating is assignable when the 
preceding symptoms are unilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  

A 10 percent rating is warranted for metatarsalgia, anterior 
(Morton's disease), unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  

A 10 percent rating is warranted for postoperative unilateral 
hallux valgus with resection of the metatarsal head or for 
severe unilateral hallux valgus if equivalent to amputation 
of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

A noncompensable rating (0 percent) is warranted where there 
is hammer toe of a single toe and a 10 percent rating is 
warranted for hammer toes where all the toes on the foot are 
hammertoes and there is no evidence of claw foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282.  

A 10 percent rating is warranted for moderate mal-union or 
non-union of the tarsal or metatarsal bones, a 20 percent 
rating is assignable for moderately severe mal-union or non-
union, and a 30 percent rating is warranted for severe mal-
union or non-union of the tarsal or metatarsal bones.  38 
C.F.R. § 4.71a, Diagnostic Code 5283.  To warrant a higher 
rating, the evidence must show loss of use of the foot.  38 
C.F.R. § 4.71, Diagnostic Code 5167.  Loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  To warrant a higher 
rating, the evidence must show loss of use of the foot.  38 
C.F.R. § 4.71, Diagnostic Code 5167.  Loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

VA treatment records dated from March 1999 to December 2000 
show treatment for multiple disorders including right and 
left foot problems.  

For example, an October 2000 statement from a VA physician 
indicated that the Veteran had been treated for metatarsalgia 
as well as for osteoarthritis of the knees, hips, and back 
since May 1998.  The physician stated that the Veteran's 
condition was not expected to improve and that he remained 
totally disabled from all work due to those conditions.  

A January 2001 VA feet examination report noted that the 
Veteran reported that while on active duty in 1974, he had 
surgery for bilateral flexor tendon releases for hammertoes 
of the second through fifth toes.  He stated that since that 
time, he had developed increasing discomfort.  The Veteran 
indicated that his toes, themselves, had developed calluses 
of the third and fourth toes on the right foot which caused 
him increased discomfort with weight bearing.  He reported 
that he also had hammertoes of the second through fifth toes 
on his left foot which caused him more problems.  He stated 
that he was found to have a talar tilt in which the lateral 
aspect of his heel was higher than the medial aspect.  It was 
noted that such condition was the result of a congenital 
deformity.  The Veteran indicated that he had increased pain 
with standing for prolonged periods.  He stated that the pain 
in his left ankle would become so acute, at times, that he 
was forced to sit down.  He remarked that such pain would 
occur while out shopping or after he had been on his feet for 
an extended period of time.  The Veteran reported that he was 
seen by a podiatrist every three months and that he had tried 
shoe inserts which he felt did not help him.  He stated that 
he used big soled shoes to give him a cushion.  

The Veteran reported that his surgery on his right foot for 
release of extensor tendons of his hammer toes, was not 
successful.  He stated that he did not wear corrective shoes 
or braces, but that he did walk with a cane.  As to the 
Veteran's medical history, it was noted that he had a 
surgical release of his extensor tendons for hammer toes in 
1975 without success.  The examiner indicated that it was 
also found that the Veteran had a congenital talar tilt which 
increased his discomfort.  The examiner stated that the 
Veteran was also found to have degenerative joint disease 
according to the X-rays and that his left foot was the most 
uncomfortable of the two feet.  The Veteran reported that he 
was seeing a physician for a large callosity and indicated 
that he had increased pain and stiffness with standing and 
walking.  He stated that his left foot would become so 
uncomfortable that he would have to stop and rest.  

The examiner reported that there was a very obvious hammertoe 
deformity of the Veteran's night foot.  The examiner stated 
that the Veteran had a small callus deformity on the distal 
right third toe and that there were two callosities in the 
area of the third and fifth toes of the metatarsal heads, all 
of which were extremely tender to palpation.  It was noted 
that the Veteran's dorsalis pedis and posterior tibial pulses 
were 1+.  The examiner reported that the Veteran also had 
very obvious hammertoes on the left and that a large 
callosity was also noted.  The examiner indicated that there 
was decreased range of motion.  The examiner indicated that 
the Veteran had a talar tilt that caused his left ankle to be 
higher on the lateral aspect than on the medial aspect.  It 
was noted that the Veteran's gross neurovascular status was 
intact.  The examiner indicated that the Veteran's hallux 
valgus was severe and that there was marked deformity of the 
toes of the Veteran's left foot.  

The examiner reported that a review of X-rays of the 
Veteran's right ankle were negative.  The examiner stated 
that a left ankle X-ray revealed a tilted talus with an ankle 
joint that had adapted to the deformity with the lateral 
joint higher than the medial side.  The examiner noted that 
there were mild degenerative changes in the area of the 
malleolus.  The diagnoses were metatarsalgia of the right 
foot with callosities with residuals of decreased activity 
due to increased pain, and metatarsalgia, hammertoes with 
callosities and a talar tilt, on the left foot with 
degenerative joint disease and periods of increasing 
discomfort that prevented the Veteran from ambulating.  In an 
April 2001 addendum to the January 2001 VA feet examination, 
the examiner referred to left ankle range of motion.  

VA treatment records dated from June 2001 to August 2003 
refer to treatment for disorders including bilateral foot 
disorders.  For example, a June 2003 VA podiatry report 
related an assessment of onychomycosis and hammertoes and 
associated painful calluses.  

An August 2003 VA feet examination report noted that the 
Veteran reported that he stopped working in 1998.  He stated 
that he used to drive and truck and that prior to that 
occupation, he worked in a paper mill.  He claimed that he 
was unable to walk or stand on his feet for any prolonged 
period of time.  The Veteran stated that he had to give up 
his trucking business because of severe pain in the balls of 
each foot, as well as pain in the left ankle and left hind 
foot.  He reported that he had been wearing arch supports and 
orthotics for many years.  The Veteran indicated that he had 
pain on and off in his left ankle and heel.  He stated that 
he would estimate his usual pain as a six out of ten, with 
maximum pain reaching an eight out of ten.  He remarked that 
his left foot and ankle felt weak and that he would have 
swelling only on prolonged activity.  He stated that he had 
stiffness in the left ankle and that he took Ibuprofen for 
pain.  The Veteran indicated that he wore insoles or 
orthotics, but that he was not wearing them at the time of 
the examination.  He reported that he could walk 
approximately one half of the way across a parking lot.  The 
Veteran indicated that he had pain in his right foot and 
ankle that was present to some degree, but less than on the 
left, and only intermittently.  He stated that his right foot 
and ankle felt weak and that he had suffered from some 
swelling or stiffness.  He indicated that he used a cane and 
that he used insoles only on the right.  

The examiner reported that the Veteran had a severe bunion 
deformity on the left side together with a varus heel.  The 
examiner stated that, bilaterally, the Veteran's metatarsal 
arch was collapsed with central callosity over the middle 
ray.  The examiner indicated that examination of the 
Veteran's toes revealed hammering and clawing, bilaterally, 
involving digits two, three, four, and five, with all joints 
rigid.  It was noted that the Veteran's large toe had 
stiffening of the metatarsophalangeal joint with flexion from 
0 to 15 degrees, passively.  The examiner indicated that the 
Veteran's right longitudinal arch was normal, but that, 
bilaterally, the metatarsal arches were collapsed.  The 
examiner reported that in the Veteran's toes, other than the 
large one, hyperextension existed passively by approximately 
10 degrees, bilaterally.  

The examiner remarked that the Veteran's phalangeal joints 
were otherwise stiff.  The examiner indicated that the hallux 
valgus deformity on the left side was 17 degrees and that the 
large toe on that side was laterally deviated by 22 degrees.  
It was noted that the Veteran's left heel had a varus 
deformity of 17 degrees.  The examiner stated that there was 
a pes cavus deformity only on the left and that the Veteran's 
right longitudinal arch was normal.  The examiner indicated 
that there was muscle atrophy involving the left calf.  It 
was noted that the circumference of the left calf was 39 cm 
with the right calf being 49 cm.  The examiner stated that 
thigh circumference at a level 15 cm above the superior pole 
of the patella was 58 cm on the left and 59 cm on the right.  
The examiner indicated that X-rays of the Veteran's right 
ankle were within normal limits and that X-rays of the left 
ankle showed hypertrophic changes, laterally only, with the 
joint space widened on the lateral side.  It was noted that 
there were degenerative changes involving the left subtalar 
joint.  

The diagnoses included metatarsalgia, bilateral, with 
callosities and collapsed metatarsal arches; hallux valgus 
and pes cavus, left foot; residuals of a (treated) club foot 
deformity of the left foot; multiple claw/hammer toe 
deformities of both feet with status post extensor tendon 
lengthening; and degenerative joint disease of the subtalar 
joint of the left foot secondary to residuals of a (treated) 
clubfoot deformity of the left foot.  The examiner commented 
that the Veteran's right ankle was essentially normal and 
that no hallux valgus existed on the right.  The examiner 
stated that, bilaterally, the Veteran did have claw/hammer 
toe deformities (previously treated with extensor tendon 
lengthening and slightly improved).  The examiner remarked 
that on the left, the Veteran had a severe hallux valgus and 
pes cavus deformity and that all of the changes were thought 
to be congenital in nature and probably related to a treated 
clubfoot.  It was noted that the Veteran had additional 
involvement of the toes with clawing, hammering, and 
stiffened joints.  The examiner indicated that it was thought 
that the changes affecting the Veteran's left foot 
represented a natural progression of pathology and congenital 
deformity existing prior to entry into the service, with 
service aggravation existing.  

VA treatment records dated from January 2004 to September 
2005 refer to continued treatment.  

A September 2005 VA feet examination report noted that the 
Veteran reported that he was born with a web on his dorsal 
aspect of the left foot which was treated and that with 
rubbing his feet, the condition would improve.  He stated 
that he started having problems with both feet when he was on 
active duty and he started to have pain in both feet.  He 
indicated that he was seen by medical personnel and diagnosed 
with a condition with keratosisi of the right foot that was 
surgically removed.  As to his left foot, he reported that 
the problems were with the ankle and not the foot itself.  
The Veteran related that while he was on active duty in 1974, 
the medical personnel removed corns to both of his feet to 
strengthen his toes.  He stated that, over the years, the 
toes and nails had started for form a claw formation.  He 
indicated that his bilateral foot condition had progressively 
worsened since onset.  The Veteran indicated that he used 
Ibuprofen for relief of his symptoms and that he had 
undergone trimming of the nails and calluses of both feet.  

The Veteran reported that he had a history of surgery, but no 
history of neoplasms or use of assistive devices.  He 
indicated that orthotic inserts did not significantly relieve 
his symptoms.  He stated that he was able to stand for 
fifteen to thirty minutes and that he was able to walk for a 
quarter of a mile.  The Veteran reported that he had pain in 
his left and right feet with walking and standing.  He also 
related that he had instability of both feet and tenderness 
of both feet and toes with walking and standing.  He stated 
that he had limited motion with walking and standing that 
occurred at rest and in his left foot.  The Veteran indicated 
that he had abnormal motion with both feet and that he had 
swelling in the left ankle and left foot.  It was noted that 
the Veteran had no redness or heat.  The Veteran reported 
that he had stiffness with standing, walking, and at rest in 
the left ankle.  He remarked that his symptoms occurred 
weakly and that they would last a day.  He stated that the 
severity depended on his activities and that they could go 
from mild to severe.  

The Veteran also reported that he had flare-ups that occurred 
daily and would last mostly all night long or for two or 
three days.  He indicated that the flare-ups could cause mild 
to severe functional impairment depending on his activities.  
The Veteran additionally indicated that he had weakness in 
the left foot that occurred with standing and walking and 
that he had fatigability of both feet with standing and 
walking.  He stated that he had pain with walking and 
standing in the plantar aspect of both feet.  It was noted 
that the Veteran had loss of endurance of both feet with 
standing and walking.  The Veteran remarked that had 
deformity of both feet and toenails as well as calluses of 
both feet.  

The examiner reported that there was no abnormal motion, 
crepitus, edema, effusion, fatigability, or instability of 
the feet.  It was noted that there were no masses and no 
muscle atrophy.  The examiner indicated that the Veteran did 
have painful motion with mild pain to movement of his toes.  
The examiner reported that there was no redness, heat, or 
spasms.  The examiner stated that the Veteran had mild 
tenderness to deep palpation to the anterior aspect of the 
feet and toes.  The examiner indicated that there was no 
weakness and that the Veteran's skin was normal.  The 
examiner stated that the Veteran gait was not normal and that 
it was antalgic.  It was noted that there was evidence of 
abnormal weight bearing in that there was callus formation.  
The examiner indicated that the Veteran's had calluses on the 
anterior plantar aspect of his right foot and on the lateral 
anterior plantar aspect of his left foot.  The examiner 
remarked that the Veteran and normal circulation and that 
there was no skin breakdown.  

The examiner reported that the Veteran had a deformity of the 
feet.  The examiner indicated that the Veteran did not have 
flat feet or hallux valgus, bilaterally.  The examiner 
indicated that the Veteran had hammertoes of the second, 
third, fourth, and fifth toe of the right foot and hammertoes 
of the second, third, and fourth toe of the left foot.  It 
was noted that the hammertoes were not correctable.  The 
examiner stated that there was no evidence of malunion or 
nonunion of the tarsal or metatarsal joints.  The examiner 
remarked that the Veteran had a rounded callus formation that 
measured one inch in diameter in the anterior aspect of the 
right foot, plantar aspect.  The examiner reported that the 
callus was not tender and that it was not painful.  The 
examiner stated that the Veteran had a small callus formation 
in the anterior lateral plantar aspect of the left foot that 
was not tender or painful.  The examiner indicated that X-
rays, as to the Veteran's bilateral feet, showed that there 
was a mild hallux valgus deformity of the left foot and that 
there was slightly decreased height of the articular space at 
the first metatarsophalangeal joint at the left foot with 
marginal osteophytes.  It was also noted that there was also 
mild enthesopathy at the insertion of the Achilles tendon in 
the calcaneus, bilaterally.  It was further reported that 
there were osteophytes of the dorsum of the talus navicular 
joint of the left foot.  

The diagnoses were bilateral foot calluses, found; 
symptomatic calcaneal spurs, found; and bilateral hammer 
toes, found.  The examiner stated that the diagnosed 
condition was not congenital or developmental.  The examiner 
indicated that the effects of the bilateral foot disabilities 
on the Veteran's daily activities ranged from none to severe.  
The examiner noted that all the conditions were also affected 
by the Veteran's knees, shoulders, and lower back.  The 
examiner commented that the Veteran was an eighteen wheeler 
truck driver for twenty years and that he just retired from 
working in 1998 because he was loading his truck and fell 
from a crane causing him to have abdominal pain with no 
apparent fractures.  It was noted, however, that the Veteran 
states that after his abdominal surgery, he was not able to 
perform his job because of the abdominal surgery and problems 
with his arms to include his shoulders.  The examiner 
indicated that there were no effects on the Veteran's 
occupational activities from his bilateral foot disabilities 
because he was not working.  The examiner commented that it 
was her opinion that the Veteran's bilateral foot condition 
did not render him unemployable and that it did not cause 
marked interference with employment nor cause any frequent 
hospitalizations.  

Private and VA treatment records dated from October 2005 to 
September 2006 show that the Veteran was treated for multiple 
disorders including bilateral foot disabilities.  

For example, a statement received in October 2006, from Dr. 
L. D. Williams noted that the Veteran was presently reporting 
that his foot condition and pain were severe and that he 
could no longer do the type of work he was able to do in the 
past, such as being a truck driver.  Dr. Williams indicated 
that a dermatological examination of the Veteran's feet 
showed that there was decreased skin elasticity and turgur as 
well as absent hair growth on both feet.  Dr. Williams stated 
that the Veteran had mycotic (fungal nail infection) and 
painful keratoma on the plantar aspect of the second 
metatarsal of the right foot.  It was noted that a vascular 
examination showed that the Veteran's dorsalis pedis and 
posterior tibial pulses were 2/4, bilaterally.  Dr. Williams 
stated that the Veteran did have varicosities of the right 
and left legs.  As to the musculoskeletal examination, Dr. 
Williams indicated that the Veteran had an abnormal gait 
(limp, left side) with decreased range of motion of the left 
ankle.  It was reported that there was pes planus foot type 
on the left foot.  Dr. Williams related that the Veteran's 
left foot rolled inward and caused severe pronation and that 
the Veteran used a cane for balance.  

Dr. Williams stated that the radiographic examination showed 
a deformed left calcaneous; joint space narrowing of the 
ankle; a bunion deformity of the left foot; claw toes, two 
through five, bilaterally; and osteoarthritis.  Dr. Williams 
indicated that because of the Veteran's inability to walk 
with a normal gait, the deformed calcaneous, his history of 
paresthesias and burning, and the demands of being a truck 
driver, he believed that the Veteran could no longer work in 
that capacity.  Dr. William stated that he believed that the 
Veteran's condition would get worse over time and that it 
would not improve.  

The most recent December 2006 VA feet examination report 
included a detailed discussion of the Veteran's medical 
history.  The Veteran presently complained of constant pain 
in the right foot due to callus formation.  He stated that he 
was currently seen at a VA facility for routine foot care 
including debridement of toenails and calluses.  The Veteran 
indicated that he had really bad pain in his left ankle that 
would last about two to three weeks at time.  He reported 
that he currently used a cane for assistance and that he was 
not working at that time.  

The examiner reported that the Veteran's dorsalis pedis 
artery pulse was +2/4 and that it was palpable on the right 
foot and the left foot.  It was noted that the posterior 
tibial artery pulse was also +2/4 and palpable on both feet.  
The examiner indicated that the capillary filling time was 
less than 3 seconds to all the digits and that the epicritic 
sensation was intact with 5.07/70 gm monofilament on the 
right and left foot.  The examiner stated that deep tendon 
reflexes were present at both extremities and that the 
Veteran's skin temperature was warm from the tibial 
tuberosity to the digits, bilaterally.  It was noted that the 
Veteran's skin texture was normal and that there were no 
visible scars on the toes from pervious surgeries.  The 
examiner indicated that the nails on both of the Veteran's 
feet were thickened, yellowish-white, and discolored.  

The examiner reported that painfully hyperkeratotic tissues 
were noted on the sub second metatarsal head of the right 
foot, the sub fifth metatarsal head of the right foot, and on 
the medial aspect of the interphalangeal joint of the left 
hallux.  It was noted that the Veteran's skin color was 
normal, that the skin on the plantar aspect of both feet was 
dry and scaly, and that varicose veins were seen on the right 
foot and left foot.  The examiner related that the first 
metacarpophalangeal joint on the right foot had dorsilfexion 
of 45 degrees and that the first metacarpophalangeal joint on 
the left foot had approximately 5 degrees of dorsiflexion.  
The examiner stated that the first metacarpophalangeal joint 
on the right foot was asymptomatic and that it was painful 
upon active dorsiflexion and plantar flexion on the left.  
The examiner indicated that there were hammertoe deformities 
present on the second, third, and fourth digits of both the 
right foot and left foot, and that they were semi-rigid 
deformities.  

The examiner reported that the Veteran's left foot was in a 
supine position upon weight bearing and that the toes on the 
left foot did not touch the ground upon weight bearing.  The 
examiner stated that the calcaneous on the Veteran's left 
foot was about 4 to 5 degrees in a fixed varus positioning 
relationship to the long axis of the tibia and fibula.  It 
was noted that the Veteran's right foot was about 2 degrees.  
The examiner indicated that the toes on the Veteran's right 
foot barely reached the ground upon weight bearing.  The 
examiner related that the Veteran was not able to walk on the 
tip of his toes nor was he able to walk on his heels.  The 
examiner reported that the Veteran had a apropulsive gait on 
the left with a supinated left foot where his left big toe 
did not reach the ground throughout the whole gait.  The 
examiner stated that the Veteran also had high arched feet.  
It was noted that the muscle evaluation was fond to be +5/5 
for all the dorsiflexors, plantarflexors, adductors, 
abductors, invertors, and evertors on the right foot.  The 
examiner stated that on the left foot, strength was +4/5 for 
the plantarflexors, abductors, invertors, and everters, and 
+2/5 for the dorsiflexors.  The examiner reported that X-rays 
of the right foot and left sot showed that there was a mild 
hallux deformity of the left foot and that there was a 
slightly decreased height of the articular space at the first 
metatarsophalangeal joint at the left foot with marginal 
osteophytes.  It was noted that there was mild enthesopathy 
at the insertion of the Achilles tendon in the calcaneous, 
bilaterally.  There were area osteophytes of the dorsum o the 
talus navicular joint of the left foot.  The impression was 
left-sided hallux valgus and degenerative changes as 
described.  

The diagnoses were congenital club foot deformity with 
residuals of forefoot varus on the left foot; Talipes Equinu 
varus left foot; drop foot, left, due to radiculopathy 
secondary to a back condition; hammertoe deformities of the 
second, third, and fourth toes of the right foot and left 
foot; recurrent plantar keratoma sub second metatarsal head 
of the right foot; keratomas sub fifth metatarsal head of the 
right foot and medial aspect of the interphalangeal joint of 
the left hallux; supinated gait, left; apropulsive gait; and 
onychomycosis, bilateral.  The examiner commented that the 
Veteran's right foot and left foot had no residuals of 
weakness or limitation of motion.  The examiner stated that 
ankylosis was not present in the Veteran's right foot or left 
foot.  The examiner indicated that in his medical opinion, 
pain could significantly limit functional ability during 
flare-ups and when the right foot was used repeatedly over 
time due to callus formation, but that such could be a 
temporary symptom as long as the callus was trimmed on a 
regular basis.  The examiner remarked that in his medical 
opinion, the pain in the Veteran's left foot could 
significantly limit functional ability during flare-ups and 
when it was used repeatedly over time.  The examiner 
commented that the Veteran's left forefoot was fixed in a 
varus position due to the residuals of a club foot deformity 
since he was born and that such caused a very unstable left 
ankle joint.  The examiner noted that the fact that the 
Veteran had drop foot also caused more difficulty on 
ambulation.  

VA treatment records dated through September 2009 refer to 
continued treatment.  

The RO has rated the Veteran's right foot disability and left 
foot disability under Diagnostic Code 5284 for foot injuries.  
The RO has presently assigned a 20 percent rating for the 
Veteran's right foot disability and a 20 percent rating for 
his left foot disability.  The Board notes that a previous 
March 1980 RO decision found that the Veteran had a pre-
existing 10 percent level of disability for each of his right 
and left foot disabilities.  Therefore, although the RO has 
rated both the Veteran's right disability and left foot 
disability as severe foot injuries warranting a maximum 30 
percent rating, respectively, under that diagnostic code, the 
RO has deducted 10 percent for the Veteran's pre-existing 
level of disability in each foot.  The Board observes that 
the criteria for a higher rating under Diagnostic Code 5284 
are not met.  As noted above, there Veteran is already in 
receipt of the maximum 30 percent rating, minus 10 percent, 
for his right foot disability and for his left foot 
disability, under Diagnostic Code 5284.  The assignment of a 
higher 40 percent rating would require a showing that the 
Veteran has loss of use of the foot.  There is no evidence of 
record indicating that the Veteran has loss of use of the 
right foot or left foot.  While he does experience pain on 
walking and standing, he is still able to perform these 
functions.  Thus, a higher rating, under Diagnostic Code 5284 
is not warranted.  

Additionally, the Board observes that the most recent 
September 2006 VA feet examination report related diagnoses 
of congenital club foot deformity with residuals of forefoot 
varus on the left foot; Talipes Equinu varus left foot; drop 
foot, left, due to radiculopathy secondary to a back 
condition; hammertoe deformities of the second, third, and 
fourth toes of the right foot and left foot; recurrent 
plantar keratoma sub second metatarsal head of the right 
foot; keratomas sub fifth metatarsal head of the right foot 
and medial aspect of the interphalangeal joint of the left 
hallux; supinated gait, left; apropulsive gait; and 
onychomycosis, bilateral.  As the Veteran has diagnosed 
disorders such as hammer toes of most of the toes of both 
feet, painful callosities, and varus of the left foot, etc., 
the impairment of his right foot disability and left foot 
disabilities are arguably consistent with the criteria for a 
50 percent rating for bilateral claw foot (pes cavus) under 
Diagnostic Code 5278.  As discussed previously, however, 10 
percent level of disability must be deducted from each foot 
in order to ensure the rating reflects the degree of 
disability over and above the degree existing at the time of 
the Veteran's entrance into active service.  Consequently, 
even if the Veteran's condition were rated 50 percent 
disabling under Code 5278, 10 percent would be deducted from 
each foot and the Veteran would only be entitled to a 30 
percent rating under Diagnostic Code 5278, which is less than 
the 20 percent rating for a right foot disability and a 20 
percent rating for a left foot disability, that he has 
already been assigned.  The current evaluations under Code 
5284 - 20 percent each for the right and left foot, provide a 
greater benefit for the Veteran than evaluating the 
disabilities together with what would be a single 30, percent 
rating, under Code 5278.  

Further, the Veteran is not entitled to higher rating than 
the already assigned 20 percent ratings for his right foot 
disability and left foot disability, respectively, pursuant 
to Diagnostic Codes 5279, 5280, and 5282.  The Board notes 
that Diagnostic Code 5281 is not appropriate as the Veteran 
has not been shown to have hallux rigidus.  The Board also 
observes that the Veteran has not been shown to have malunion 
or nonunion of the tarsal or metatarsal bones as required 
under Diagnostic Code 5283.  The Board notes that the 
Veteran's 20 percent rating for his right foot disability and 
his 20 percent rating for his left foot disability under 
Diagnostic Code 5284 (the maximum rating assignable in this 
matter), takes into account the effects of calluses, 
arthritis, and pain during use and flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(effects of pain on motion to be considered).  

Finally, the Board observes that the Board has already 
addressed the issue of entitlement to an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) for a 
bilateral foot disorder in its June 2009 decision.  
Therefore, the Board will not address that issue here.  

The weight of the evidence demonstrates that the Veteran's 
right foot disability and his left foot disability are no 
more than 20 percent disabling, respectively.  As the 
preponderance of the evidence is against the claims for 
increased ratings for these disabilities, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for a right foot disability is denied.  

An increased rating for a left foot disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


